 OVERNITE TRANSPORTATION CO. 387Overnite Transportation Company and Highway, City and Air Freight Drivers, Dockmen, Marine Officers Association, Dairy Workers, and Help-ers, Local Union No. 600, affiliated with the In-ternational Brotherhood of Teamsters, AFLŒCIO.  Cases 14ŒCAŒ25643, 14ŒCAŒ25777, and 14ŒCAŒ25839 September 28, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On April 30, 2001, Administrative Law Judge Robert A. Pulcini issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief.  The Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified and set forth in full below. In its exceptions, the Respondent contends that the judge decided the credibility issues in this case based on the Respondent™s prior unfair labor practices and that the judge thereby violated Rule 404 of the Federal Rules of Evidence.1  For the reasons set forth below, we reject the Respondent™s claim of error in the judge™s decision. To be sure, a judge™s reliance on a previous Board de-termination that a party violated the Act as a basis for concluding that it similarly violated the Act in a later proceeding would be inconsistent with Rule 404.  See T.K. Productions Inc., 332 NLRB 110, 112 fn. 3 (2000) (Rule 404 prohibits the use of prior acts to ﬁdemonstrate a corporate character which tends to show that Respon-dent behaved similarly in the incidents set forth in the complaint.ﬂ).  See also Armour Con-Agra, 291 NLRB 962, 965 fn. 9 (1988) (acknowledging that Rule 404 ﬁbars proof of ‚other crimes or wrongs™ to prove that [a respondent] was guilty of similarly unlawful acts).2  As discussed below, careful examination of the judge™s deci-sion demonstrates that his credibility findings do not run afoul of Rule 404.                                                                                                                        1 Fed.R.Evid. 404 states in relevant part: (a) Character Evidence GenerallyŠEvidence of a person™s character or a trait of character is not admissible for the purpose of proving action in conformity therewith on a particular occa-sion, except: (1) Character of AccusedŠEvidence of a pertinent trait of character offered by an accused, or by the prosecution to rebut the same, or if evidence of a trait of character of the alleged victim of the crime is offered by an accused and admitted under Rule 404(a)(2), evidence of the same trait of character of the accused offered by the prosecution; . . . . (b) Other Crimes, Wrongs, or ActsŠEvidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show action in conformity therewith.  It may, however, be admissible for other purposes, such as proof of mo-tive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident. We recognize, as the Respondent emphasizes in its brief, that the fourth paragraph of the judge™s decision includes the following statement:  All of the events in the instant case have a highly charged, polarized atmosphere as a backdrop, familiar ground for the parties in this case.  See Overnite Trans-portation Co., 296 NLRB 669 and Overnite Transpor-tation Co., 329 NLRB [990].  I have taken into account the history of this Respondent in assessing the various issues of this case, giving this history significant weight.  Florida Steel Corp., 231 NLRB 651, 658 (1977).3  However, we reject the Respondent™s contention that this statement establishes that all of the judge™s credibility reso-lutions are necessarily tainted by reliance on Overnite™s past violations of the Act.  Consistent with the ﬁBackgroundﬂ heading of the section in which this statement appears, we believe that it should be read as a general reference to the consideration that the judge would later give the Respon-dent™s history, in the context of his particular findings.  But those findings need to be reviewed individually to determine if the judge violated Rule 404 by using the Respondent™s prior unfair labor practices as a basis for concluding that it committed them in this case.  This is particularly true be-cause the judge dismissed one of the complaint allegations, demonstrating that he did not reflexively rule against the Respondent. Accordingly, we now turn to examine the two in-stances in which the judge credited the General Coun-sel™s witnesses over the Respondent™s and concluded that violations of the Act were established.   2 On the other hand, as the Respondent acknowledges in its brief, Rule 404 does not bar use of prior violations for other purposes, such as showing an unlawful motive for an employee™s discharge (see, e.g., Kenworth Trucks of Philadelphia, 236 NLRB 1299 fn. 2 (1978), enfd. mem. 595 F.2d 1213 (3d Cir. 1979), or justifying a more extensive remedy (see, e.g., Hickmott Foods, 242 NLRB 1357 (1979)). 3 The complete case citations are as follows: Overnite Transporta-tion Co., 296 NLRB 669 (1989), enfd. 938 F.2d 815 (7th Cir. 1991); Overnite Transportation Co., 329 NLRB 990 (1999), enfd. 240 F.3d 325 (4th Cir. 2001), rehearing granted and panel opinion vacated (July 5, 2001); Florida Steel Corp., 231 NLRB 651 (1977), enf. denied 586 F.2d 436 (5th Cir. 1978). 336 NLRB No. 31  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 388The Allegation Concerning Employee Roy Miller  
The judge concluded that the Respondent violated the 
Act by threatening employee Roy Miller with discipli-
nary action if he crossed a picket line.  In doing so, the 
judge credited Miller™s testimony that the Respondent™s 
St. Louis terminal manager, Ronald Huck, told Miller 
that, if he did not cross a pi
cket line erected by the Union 
at the Respondent™s Memphis, Tennessee facility, 
Miller™s benefits would be canceled and Huck would 
take disciplinary action against Miller.  The judge de-
scribed Miller™s testimony as ﬁdirect, unaffected and un-
varnished.ﬂ  Although Huck denied threatening Miller 
with discipline, the judge was not persuaded by Huck™s 
testimony, stating that Mille
r™s account was bolstered by 
the event that followed,
4 which the judge characterized as 
ﬁconsistent with someone who has been threatened in a 
situation like Miller was in.ﬂ  Thus, contrary to the Re-
spondent™s assertion, the j
udge™s credibility determina-
tions regarding this incident were made without reference 
to the Respondent™s previous misconduct. 
The Allegation Concerning Employee Virgil Thomas 
The judge also concluded that the Respondent violated 
the Act by soliciting employee 
Ralph Rice to circulate a 
union decertification petition a
nd offering to pay Rice for 
time spent circulating the petition.  In so concluding, the 
judge credited employee Virgil Thomas™ testimony that 
he overheard Supervisor Rodney Reiter tell employee 
Ralph Rice, in the presence of two other individuals, that 
ﬁwe need you to hurry up and get that . . . decert list go-
ing again because . . . there are no charges and they can™t 
stop it now . . . . [W]e™ll pay you for your time.ﬂ  All of 
the individuals Thomas said were involved in this inci-
dent denied that any such conversation or event took 
place. In his analysis of conflicting testimony, the judge 
stated:  ﬁI was more influenced by the demeanor of 
Thomas while testifying than the other witnesses to this 
event.  He was sure in his recollection and did not waiver 
[sic] under cross-examination.ﬂ  The judge also stated 
that ﬁthe ensuing events involving Rice have a persuasive 
symmetry to them that leads me to conclude that Re-

spondent acted to foster and promote the filing of a de-
certification petition.ﬂ  Further, the judge specifically 
discredited Rice™s testimony, stating that he ﬁleft the dis-
tinct impression of an antipathy towards the Union so 
virulent that I cannot place any reliance in any of his 
testimony about it as being an accurate reflection of the 
truth.ﬂ  In rejecting the testimony of the Respondent™s 
other witnesses, the judge cited the persuasiveness of 
                                                          
                                                           
4 It was not disputed that, although Miller crossed the picket line, he 
called in sick on the next day due to stress. 
Thomas™ demeanor.
5  Thus, we conclude that the judge™s 
decision to credit the testimony of Thomas over that of 

Rice and the Respondent™s other witnesses was properly 
based on demeanor factors, not the Respondent™s prior 
unfair labor practices. 
Although the judge considered the Respondent™s his-
tory in addressing this complaint allegation, he did so 
only in the course of rejecting two of the Respondent™s 
arguments:  (1) that four of its witnesses would never 
collude to testify falsely; and (2) that it trained its super-

visors not to become involved in decertification efforts.  
With respect to the first argum
ent, the judge stated:  ﬁThe 
past history of this Respondent, in this case, makes this 

event completely conceivable and even highly probable.ﬂ  
With respect to the second, th
e judge stated:  ﬁI can place 
no reliance on this assertion, given the history of the par-
ties, of bitter labor strife and unresolved conflict, driven 
by this Respondent™s previous misconduct.ﬂ 
By offering these defenses, the Respondent is clearly 
contending that the complaint allegations are simply not 

consistent with either the ch
aracter of its supervisors or 
the general corporate ethics that it has attempted to pro-
mote.  Where a party presents 
its corporate character as a 
defense to an allegation of illegal conduct, it is not erro-
neous for a judge to reject that defense based on charac-
ter evidence.  Indeed, Rule 404 specifically provides that 
character evidence may be offered ﬁby the prosecution to 

rebutﬂ character evidence 
ﬁoffered by an accused.ﬂ
6   Thus, we conclude that the judge™s use of character evi-

dence in this limited respect did not run afoul of Rule 
404. 
 5 The judge stated that accepting the version of events offered by the 
Respondent™s witnesses would require 
that he ﬁconclude that Thomas 
invented the conversation he spoke of 
out of whole cloth.  I am satisfied 
that this is not the case based on my observation of him.ﬂ 
6 In criminal law, this is known as the ﬁopen the doorﬂ doctrine.  As 
the court stated in U.S. v. Monteleone
, 77 F.3d 1086, 1089 (8th Cir. 
1996): 
Generally, the contemporary Rule
s prohibit the Government from 
introducing evidence of the defendant™s immoral character in an 
attempt to establish his propensity
 to engage in criminal behav-
ior.  Fed.R.Evid. 404; 
Michelson v. United States
, 335 U.S. 469, 
475-76, 69 S. Ct. 213, 218-19, 93 L. Ed. 168 (1948).  Character 

evidence is undeniably relevant in determining probabilities of 
guilt, however, and for this reason the defendant is free to present 
evidence, in the form of opinion or reputation testimony, of per-
tinent favorable character traits. Fed.R.Evid. 404(a)(1), 405(a); 
Michelson, 335 U.S. at 476, 69 S.Ct. at 218Œ19.  Where the de-
fendant chooses this perilous pa
th, though, he opens the door for 
the prosecution to introduce in rebuttal its own opinion or reputa-

tion evidence regarding the defendant™s character. 
Here, by asserting its corporate character as a defense, the Respon-
dent opened the door to the judge™s use of the prior decisions to reject 
the Respondent™s arguments. 
 OVERNITE TRANSPORTATION CO. 389Conclusion 
For the reasons stated abov
e, we reject the Respon-
dent™s assertion that the judge erroneously relied on the 
Respondent™s prior unfair labor practices to establish that 
the Respondent violated the Act 
in this case.  Rather, we 
find that his credibility determinations were properly 

made on the basis of the ev
idence adduced in this pro-
ceeding.  In addition, the cl
ear preponderance of all the 
relevant evidence has not convi
nced us that the judge™s 
credibility determinations are incorrect.  
Standard Dry 
Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We therefore affirm the judge™s findings 

that the Respondent violated Section 8(a)(1) of the Act.
7 AMENDED CONCLUSIONS OF LAW 
Substitute the following for Conclusion of Law 4. 
ﬁ4.  By fostering and aiding
 a union decertification at-
tempt by soliciting an employ
ee to circulate a decertifica-tion petition and offering to pay the employee for time 

spent in circulating the petition, the Respondent violated 
Section 8(a)(1) of the Act.ﬂ 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Overnite Transportation Company, St. 
Louis, Missouri, its officers, agents, successors, and as-
signs, shall 
1. Cease and desist from 
(a) Threatening employees w
ith disciplinary action for 
failing or refusing to cross a union picket line. 
(b) Fostering and aiding a union decertification attempt 
by soliciting employees to circulate a decertification peti-
tion and offering to pay employees for their time so 
spent.  
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its facility in St. Louis, Miss
ouri, copies of the attached 
notice marked ﬁAppendix.ﬂ
8  Copies of the notice, on 
forms provided by the Regional Director for Region 14, 
after being signed by the Respondent™s authorized repre-
                                                          
 7 We shall modify the judge™s conclusions of law, recommended Or-
der, and notice to conform to the violations found by the judge.   
8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.
 sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 

that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since July 6, 1999.  
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
Posted by Order of the 
National Labor Relations Board 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT threaten ou
r employees with discipli-
nary action for failing or refusing to cross a union picket 

line. 
WE WILL NOT foster and ai
d a union decertification 
attempt by soliciting employees to circulate a decertifica-

tion petition and offering to pay employees for their time 
so spent. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 OVERNITE TRANSPORTATION 
COMPANY 
 Sharon L. Steckler 
and Mary Tobey, Esqs., 
for the General Counsel
.  Jay Swardenski, Esq. (Matkov, Salzman, Madofl & Gunn
), of Chicago, Illinois, for the Respon-
dent. Lany Tinker Jr., of St. Louis, Missouri, for the Charging Party.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 390DECISION 
STATEMENT OF THE CASE 
ROBERT A. PULCINI, Administrative Law Judge. This case was tried in St. Louis, Mis-
souri, on February 5, 2001. Charges were file
d respectively on July 8, October 4, and Novem-
ber 18, 1999.1  A consolidated complaint was i
ssued on December 28. Thereafter, one of the 
cases involved in this complaint was dismissed and a consolidated amended complaint was 
issued March 31, 2000. This was further amende
d on January 31, 2001. The complaint alleges 
that Overnite Transportation Company (the 
Respondent) committed certain
 violations of the 
National Labor Relations 
Act (the Act). The Respondent timely filed an answer to the consoli-
dated complaint denying that it had committed any violation of the Act. At hearing, all parties 
were given a full opportunity to present evid
ence and argument. Briefs submitted by the 
General Counsel and Respondent have been gi
ven due consideration. On the entire record, 
including my observation of the demeanor 
of the witnesses, I make the following 
FINDINGS OF FACT 
I. JURISDICTION 
The Respondent, a Virginia corporation, is engage
d in the transportation of freight at its fa-
cilities in Bridgeton and St. Louis, Missouri, where it annually derives revenues in excess of 
$50,000 from the transportation of freight from its fa
cilities in the State of Missouri directly to 
points outside of the State of Missouri. The Respondent admits and I find that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the 
Highway, City and Air Freight Drivers, Dock
men, Marine Officers Association, Dairy Work-
ers, and Helpers, Local Union No. 600, affiliate
d with the International Brotherhood of Team-
sters, AFLŒCIO (the Union) is a labor organiza
tion within the meaning of Section 2(5) of the 
Act. II. ALLEGED UNFAIR LABOR  PRACTICES 
A. Background    The Respondent operates its business nationw
ide with 29 terminals located in 12 States 
including the Missouri facilities involved in this
 case. The Union has represented the Respon-
dent™s drivers at the St. Louis, Missouri fac
ilities since 1995. The St. Louis facility employs 19 
road drivers and approximately 
18 city drivers. Various locals 
of the parent Teamsters Union 
represent Respondent™s employees at other facilitie
s nationwide. On or about Tuesday, July 6, 
Teamster locals struck Respondent
 at five or six locations in
cluding Memphis, Tennessee, and 
Indianapolis, Indiana. This strike lasted a
pproximately 3 days. It presaged a companywide 
strike by the Teamsters beginning on October 
24, which continued through the date of the 
hearing in these matters. 
On July 26, a road driver named Ralph Rice 
filed a decertificati
on petition in Case 14ŒRDŒ1653. This was dismissed. On October 18, an em
ployee named William Co
llins filed a decerti-
fication petition, which was similarly dismisse
d. On January 24, 2001, another employee 
named Jerold Swain filed a d
ecertification petition, which, at 
the time of hearing, was still 
pending disposition by General Counsel. All of th
e events in the instant case have a highly 
charged, polarized atmosphere as a backdrop, 
familiar ground for the parties in this case. See 
Overnite Transportation Co., 296 NLRB 669 (1989), and 
Overnite Transportation Co
. 329 
NLRB 990, 1053 (1999). I have taken into account th
e history of this Respondent in assessing 
the various issues of this case, givi
ng this history significant weight. 
Florida Steel Corp., 231 
NLRB 651, 658 (1977).  
B. Allegations Concerning Roy Miller 
Roy Miller worked for the Respondent for nearly 
11 years at its St. Louis facility. He was a 
union steward. Drivers like Miller obtained assignments or ﬁrunsﬂ from the dispatcher. On July 
5, that person was Linda Wnuk, whom Miller called to
 select his run for the week. He chose the 
Memphis, Tennessee run to begin at 9 p.m. on July 6. 
Miller telephoned Responde
nt™s terminal on the morning of July 6th because of some ﬁin-
surance problemﬂ he was having. Miller spoke to
 Randy Jones, the ope
rations manager, who 
                                                          
                                                           
1 All dates are in 1999 unless otherwise indicated
. began the conversation by commen
ting that he ﬁfiguredﬂ Miller w
ould be ﬁout striking.ﬂ Miller 
asked Jones what he was talking a
bout and Jones told him of the stri
ke at some of the terminals. 
Miller ended the conversation a
nd then called Union Business Agent Larry Tinker about it. 
Tinker knew as little about the strike as Miller. Tinker told Miller he would get back to him 
shortly, and did, telling him that six terminals were on strike and that Memphis, Tennessee, was 
one of them. That afternoon, Miller called the terminal to avoi
d taking the Memphis run. He 
spoke to Wnuk who told him he ha
d to take the run. Miller said 
he would not cross the picket 
line. Wnuk called Miller back 15 minutes later. She told him that
 she had spoken to Terminal 
Manager Ronald Huck and that he said that Mi
ller must go to Memphis and cross the picket 
line or his benefits would be ceased. Miller asked to speak to Huck. According to Miller, he 
asked Huck if he was being forced to cross the picket line in Memphis, and was told that if he 
did not his benefits would be canceled and upon his return Huck would take ﬁdisciplinary 
actionﬂ against him. Huck denies saying anyt
hing about discipline. Miller drove the run, 
crossed the picket line in Memphis and the 
next day went on sick leave for stress. 
Analysis and Conclusions 
I credit Miller™s version of the events in this matter. His testimony was direct, unaffected 
and unvarnished. The chain of events in this ma
tter, beginning with the round of phone calls to 
and from Miller on July 6, reveals him as a person overwrought with the conflict between his 

obligations as a driver and union official. Huck™s denial that he threatened Miller is trumped by 
the inability of Miller to deal w
ith the conflict of crossing a picket line under duress, a fact 
established by Miller™s going on sick leave for ﬁstressﬂ the next day. There is nothing in the 

record to challenge the legitimacy of Miller™s 
condition, which I find consistent with someone 
who has been threatened in a situation like M
iller was in. Respondent attempted to impeach the 
testimony of Miller by assailing his reputation for truthfulness. It failed for the reasons I have 
stated above. It is a well-established principle that an employee who refuses to cross a picket line engages in 
protected activity having made ﬁcommon causeﬂ with the strikers. 
ABS Co
., 269 NLRB 774 (1984). 
It follows, inexorably, that Respondent™s threatening Miller with ﬁdisciplinary actionﬂ for engaging 

in such activity violates Section 8(a)(1) of the Act precisely as General Counsel suggests. 
C. Allegations Concerning Alan Agee
2 Respondent employed Alan Agee, a driver, for approximately 13 years. He is a striking em-
ployee. At the time of the events here, Linda Wnuk supervised Agee. Wnuk, in turn, reported to Joe 
Bill Peters, the terminal manager. Regional Manager Steve Smith had overall responsibility for this 
and other facilities. 
Agee contends that in the late summer or early fall of 1999, he was assigned a run to Indianapo-
lis, Indiana. When he arrived at this site, he found it struck by the Teamsters Union. Agee crossed 
the picket line and completed his task. When he returned to St. Louis, Missouri, his dispatch point, 
he went in search of Steve Smith to ask about the requirement to cross picket lines. Agee spoke to 
Smith about what he should do and alleges that Smith told him that if he did not cross the picket 
line, Agee would have to ﬁfind his own way home.ﬂ Agee stated that Smith told him that if he did 
not cross the picket line, he would be terminated. Joe Bill Peters is alleged by Agee to have been 
present during this conversation.3 When Peters testified, he denied being present and stated that he 
did not even report to the St. Louis facility until August 23 some 7 weeks after Agee™s best recollec-
tion of the time frame of this conversation. This latter assertion went unchallenged by General 
Counsel.  
Analysis and Conclusions 
 2 The allegation of a threat levied against employee Agee by Re-
spondents regional manager was added to the complaint in these mat-
ters, as indicated above, on January 31, 2001. Respondent objected to 
this amendment at hearing because of
 the timing of it. I deferred ruling 
on this matter and directed that the issue be litigated. Respondent has 
withdrawn objections to the amendm
ent by the General Counsel in its 
brief. The issue is therefore moot. 
3 Smith recalled the conversation but
 stated it was a one-on-one en-
counter and that Agee was never told 
that he would be terminated for 
honoring the picket line. Smith™s clea
r recollection is that Joe Bill Pe-
ters was not present during this event. 
 OVERNITE TRANSPORTATION CO. 391Respondent argues that Agee™s first recollection of these events was only a few weeks before 
the amendment some 18 to 20 months after the purported events. Agee, it argues, was unclear as to 
the timing of this conversation: and was incorrect as to who was present. On the other hand, the 
General Counsel contends that the history of this Respondent in dealing with the Union indicts it as 
an entity demonstrating a ﬁwillingness to exceed the bounds of what it could lawfully do.ﬂ I believe 
that both Respondent and General Counsel have points in their favor on this issue. However, in 
assessing credibility in this matter, I am troubled by the remoteness in time to the event in question 
to Agee™s first recollection of it. His testimony was unclear as to the time of the event, and even as 
to whom was present during the conversation. Respondent presents a better argument here. I cannot 
place enough reliance in Agee™s skewed version of these events to find that Steven Smith threat-
ened him in the manner General Counsel alleges despite Respondent™s notorious history of anti-
union behavior. I conclude there is no merit to this allegation and I recommend its dismissal. 
D. Allegations Concerning Solicitation of Employees to 
 Decertify by Petition 
A total of three decertification petitions were filed involving the parties in this matter. An em-
ployee named William Collins on October 16 filed 
the second of these. The Regional Director 
dismissed this on August 22, 2000. Virgil Thomas is a city driver for Respondent. He has also been 
a shop steward for the Union and is one of the st
riking employees. Thomas reported to work one 
day in the fall of 1999. Thomas alleges that while waiting to receive his paperwork for his run on 
this occasion sometime between 8:30 and 9 a.m., he saw and overheard a conversation the main 
office area between Joe Bill Peters, driver-employee Ralph Rice, and city dispatcher Rodney Reiter. 
Linda Wnuk was also present sitting at her work area and uninvolved in this conversation.4 
The main office area has a window wall sepa
rating it from the driver™s lounge and waiting 
area. Thomas initially was some four feet fro
m this window but then positioned himself to 
eavesdrop on the conversation, when he saw Peters
 enter the office area with Rice. According 
to Thomas, Dispatcher Reiter said to Rice, ﬁ
We need you to hung up and get that deceit list 
going again because there are no charges and they can™t stop it now.ﬂ Reiter went on to tell 
Rice that that the company would pay him fo
r his time, to which Ri
ce allegedly responded, 
ﬁOkay.ﬂ  
Thomas was on the dock waiting for his truck to be
 loaded shortly after this event, at about 
9 a.m. He alleges he saw and overheard Rice so
liciting employees to sign a petition. He claims 
that he walked up and spoke to Rice and asked 
him why he had not solicited him to sign. He 
received no response. All of the individuals Thomas
 said were involved in
 this event testified 
including Linda Wnuk.  Each of them denied th
at any such conversation or event took place. 
Analysis and Conclusions 
Respondent defends its position here
 with a four-point argument. Its first point is that the 
event never took place. Respondent states in its br
ief ﬁIt is inconceivable that four people would 
state unequivocally that something didn™t happen if 
it in fact did.ﬂ I find this argument fatuous 
and reject it completely. The essence of the type
 of misbehavior 
alleged is that a Respondent™s 
agents conspiratorially come together to en
gage in the common enterprise of undermining a 
union™s status. The past history of this Respondent
, in this case, makes this event completely 
conceivable and even highly probable.  
Respondent™s second point is that the Union dela
yed by some weeks filing a charge in this 
mater, as opposed to immediately filing it, as it 
did in the Thomas matte
r discussed above. This 
fact conveys nothing to support the Respondent™s
 case. The Union™s motivation in choosing the 
                                                          
                                                           
4 Thomas alleges that Wnuk was sitting at her work area. Wnuk dis-
putes this claiming that she did not come to work until 10 a.m. 
timing for filing the charge in this matter is a red herring, having nothing to do with the merits 
of this issue.  Respondent makes much of its third and fourth points. It argu
es that Reiter and Rich had 
little reason to have contact with one another. Reiter was not even his supervisor and Rich 
purportedly disliked Reiter for 
various reasons. Most important
ly, Respondent stresses how it 
has trained its managers to say nothing about uni
on matters especially de
certification issues.  
In my assessment of the credibility issues in this matter, I was more influenced by the de-
meanor of Thomas while testifying than the other witnesses to this event. He was sure in his 

recollection and did not waiver under cross-examination. Moreove
r, if I accept Respondent™s 
rendition of events, I must conclude that Thomas
 invented the conversation he spoke of out of 
whole cloth. I am satisfied that this is not th
e case based on my observation of him. The cir-
cumstances Thomas described and the ensuing ev
ents involving Rich have a persuasive sym-
metry to them that leads me to conclude that 
Respondent acted to foster
 and promote the filing 
of a decertification petitions.5  I conclude that Thomas™s version of what occurred is reasonably 
accurate. Finally, Respondent advances the virt
uousness of its supervisors as a reason why this 
event could not have happened as Thomas recount
ed it. I can place no reliance on this assertion, 
given the history of the parties, of bitter labor strife and unresolved conflict, driven by this 
Respondent™s previous misconduct. 
The right to solicit, prepare and file a decertification petition is the right of employees 
alone. An employer is not privile
ged to circulate or sign a dece
rtification petition. In fact, it can 
have no legitimate role in the instigation and circulation of such a petition. 
Caterair Intema-
tional, 309 NLRB 869 (1992). See also 
Cypress Lawn Cemetery Assn.,
 300 NLRB 609, 626, 
627 (1990). A respondent acts at its peril and viol
ates Section 8 (a)(1) of the Act, when it engages, as here, in fostering and 
aiding a decertification attempt. 
CONCLUSIONS OF LAW 
1. Respondent is an employer engaged in commerce within the meaning of Section 2(2), 
(6), and (7) of the Act. 
2. The Union is a labor organization within 
the meaning of Section 2(5) of the Act. 
3. By threatening an employee with disciplinar
y action if he crossed a picket line, Respon-
dent engaged in unfair labor practices violated Section 8(a)(1) of the Act. 
4. By soliciting and bribing an employee to ci
rculate a decertification petition, the Respon-
dent violated Section 8(a)(1) of the Act. 
5. The above-described conduct are unfair labor
 practices within the meaning of Section 
2(6) and (7) of the Act. 
6. Except as found above, the Respondent has not
 engaged in any other unfair labor prac-
tices. 
REMEDY 
Having found that the Respondent has engaged in 
certain unfair labor practices, I find that it 
must be ordered to cease and desi
st and to take certain affirmativ
e action designed to effectuate 
the policies of the Act. 
[Recommended Order o
mitted from publication.]  5 Rich testified at length denying 
the essential elements of Thomas™ 
allegations, but admitting that he was involved in a decertification 
attempt. He also left the distinct 
impression of an antipathy towards the 
Union so virulent that I cannot place any reliance in any of his testi-

mony about it as being an accurate reflection of the truth. 
 